 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CONDALEE MORRIS,                               No. 2: 18-cv-2850 MCE KJN P
12                       Plaintiff,
13            v.                                        ORDER
14       G. MODHADDAM, et al.,
15                       Defendants.
16

17           On June 1, 2020, defendant Moghaddam filed a motion for summary judgment pursuant to

18   Federal Rule of Civil Procedure 56. Plaintiff did not oppose the motion. 1

19           Local Rule 230(l) provides in part: “Failure of the responding party to file written

20   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

21   the granting of the motion . . . .” Id. On October 26, 2020 and June 1, 2021, plaintiff was advised

22   of the requirements for filing an opposition to a motion and that failure to oppose such a motion

23   may be deemed a waiver of opposition to the motion. See Rand v. Rowland, 154 F.3d 952, 957

24   (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).

25   ////

26
     1
27      On June 14, 2021, the court granted the motions for summary judgment filed by defendants
     Bishop and Tesluk. (ECF No. 100.) Defendant Moghaddam is the remaining defendant in this
28   action.
                                                      1
 1          Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

 2   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

 3   the Court.” Id. In the order filed October 26, 2020, plaintiff was also advised that failure to

 4   comply with the Local Rules may result in a recommendation that the action be dismissed.

 5          Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:

 6                  Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                    to comply with these rules or a court order, a defendant may move to
 7                  dismiss the action or any claim against it. Unless the dismissal order
                    states otherwise, a dismissal under this subdivision (b) and any
 8                  dismissal not under this rule--except one for lack of jurisdiction,
                    improper venue, or failure to join a party under Rule 19--operates as
 9                  an adjudication on the merits.
10   Id.

11          Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

12   of this order, plaintiff shall file an opposition, if any, to the motion for summary judgment.

13   Failure to file an opposition will be deemed as consent to have the: (a) the remaining claims

14   against defendant Moghaddam dismissed for lack of prosecution; and (b) the remaining claims

15   against defendant Moghaddam dismissed based on plaintiff’s failure to comply with these rules

16   and a court order. Such failure shall result in a recommendation that this action be dismissed

17   pursuant to Federal Rule of Civil Procedure 41(b).

18   Dated: July 9, 2021

19

20

21

22
     Mo2850.nop
23

24

25

26

27

28
                                                        2
